DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 08 September 2021.  In view of this communication and the amendment concurrently filed: claims 1-10 were previously pending; claim 2 was canceled by the amendment; and thus, claims 1 and 3-10 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 08 September 2021, have been fully considered and are persuasive.
The Applicant’s first arguments (page 5 of the Remarks) states that the title has been amended to be more indicated of the claimed invention and that the indefinite limitation in claim 9 has been deleted.  With these amendments, the objection to the title and the previous grounds of rejection under 35 U.S.C. 112(b) have been overcome and are now withdrawn.
The Applicant’s remaining arguments (pages 5-6 of the Remarks) state that the previously indicated allowable subject matter of claim 2 has been incorporated into the independent claim.  Thus, the previous grounds of rejection under 35 U.S.C. 103 have been overcome and the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1 and 3-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear vibration motor, comprising: 
a housing having a receiving space; 
a stator; 
a vibrator; and 
an elastic support supporting the vibrator, 
wherein the stator, the vibrator and elastic support are received in the housing; the housing comprises a wall surface; the vibrator comprises a body having a receiving hole, and a magnetic circuit structure fixed to an inner wall of the receiving hole and forming a magnetic gap; the stator is fixed to the wall surface and located in the magnetic gap; the magnetic circuit structure comprises first permanent magnets opposite to and spaced apart from each other; each of the first permanent magnets comprises a first surface extending in a vibrating direction and facing the wall surface, and a second surface opposite to the first surface; at least one of the first surface and the second surface is recessed towards the other of the first surface and the second surface to form a groove; and a baffle is provided in the groove and fixed to the body; 
the first surface is recessed towards the second surface to form a first groove; the second surface is recessed towards the first surface to form a second groove; a first baffle is provided in the first groove; a second baffle is provided in the second groove; and the first baffle and the second baffle are fixed to the body.
While Endo discloses two grooves/baffles on opposite sides of the permanent magnets, these are not disposed on first/second surfaces extending in the vibrating direction as recited in claim 1.  Further, duplicating the structure of Ota, to locate the grooves/baffles on opposite surfaces of Ota which do extend in the vibrating direction, would not have been obvious to one of ordinary skill in the art as the second surfaces of Ota would be located within the structure of the vibrator (i.e. between the magnets and the yoke [26]).  Thus, the combination of features recited in claim 1 is not anticipated or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834